FILED
                             NOT FOR PUBLICATION                             JUL 29 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GURA SINGH DHILLON,                              No. 08-70079

               Petitioner,                       Agency No. A077-157-610

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 19, 2010 **

Before:        B. FLETCHER, REINHARDT, and WARDLAW, Circuit Judges.

       Gura Singh Dhillon, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reconsider.

Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reconsider. Cano-Merida v. INS, 311 F.3d 960,

964 (9th Cir. 2002). We deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Dhillon’s motion to

reconsider as untimely, where it was filed over two years after the BIA’s final

administrative decision. See 8 C.F.R. § 1003.2(b)(2).

      We lack jurisdiction to review the BIA’s exercise of its sua sponte authority

to deny Dhillon’s motion to reconsider based on his due process argument. See

Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir. 2002).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                   08-70079